DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

This Office Action is sent in response to Applicant’s Communication received 11/23/2022 for application number 17/035,156. 

Claims 21 – 40 are presented for examination.  Claims 1-20 are cancelled.  Claims 21, 30 and 39 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Applicant’s request for deferring a response to the double patenting rejections until the present claims are found allowable is acknowledged and granted.  

Response to Arguments
Applicant’s prior art arguments to claims 21, 30 and 39 have been fully considered but are moot because the independent claims were amended by the applicant to include new features that were never previously presented. Therefore, the scope of claims 21, 30 and 39, and their dependent claims has changed. However, a previously found prior arts are applied to reject the claims.

Claim Rejections - 35 USC § 103
  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 26-30, 35-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delgo et al. (US Patent Application Publication 2010/0070523; hereinafter Delgo)  in view of Taylor et al. (US Patent Application Publication 2009/0164419; hereinafter Taylor).   

As to independent claim 21, Delgo teaches a method comprising:
associating a plurality of media segments to at least a first character image [Para 0004 - Tags may name or describe a feature, quality of, and/or objects associated with the content (e.g., video file) and/or of objects appearing in the content (e.g., an object appearing within a video file and/or associated with one or more objects appearing in a video file and/or associated with objects appearing in the video file.); Para 0036 - According to another feature of the invention, the objects may comprise images of faces – Examiner notes that using tags to associate content to an object];
the relevant score based on a depiction of the first character image in each of the plurality of media segments [Delgo, Para 0056 - The extracted objects are then scored for their relative visual significance within the overall video, ranking their relevance to the video content (i.e. obtaining their "visual relevance rank").  The rank of a visual metric may be, for example, defined to be larger within the video to the extent that the subset of all other prominent video images that are visually similar to it is larger: e.g., a high visual-relevance-rank face is one which an image of the frame appears clearly and prominently many times within the set of images in the video] ;
receiving, from the viewer, a viewer selection of the first character image [Para 0059 - The thumbnails may include a main (or several primary) thumbnails that is (are) prominently displayed and is (are) considered to be representative of the overall video, indicative of the presence and/or importance of a target object that is identified by search criteria by which the video was selected and/or is (are) indicative of a class or classes of object(s) found within the video (e.g., a particular person or actor, faces, designated objects such as cars, etc.)];
identifying, in response to the viewer selection, the plurality of media segments [Para 0074 - Identifying large groups of tubes that represent the same object may be important for generating an accurate summary and search relevancy. However, tubes of an object generally appear at different, non-contiguous times with different visual appearances (e.g. a person might look forwards at one scene and then sideways at another). Therefore, tube grouping may be performed by a clustering algorithm that uses a matrix of pairwise similarities between all tubes]; 
selecting, based on the receiving the viewer selection of the first character image and the first relevance score of the first media segment, the first media segment for playback [Para 0078 - Each representative frame is assigned a `display-order` at step 105. The display order is a serial or sequence number assigned to each representative frame (from one to the number of representative frames), that determines which frames will be shown]; and
providing, based on the selection of the first media segment, the first media segment for playback on a display [Para 0081 - Visual relevance ranking can be used in various applications to provide an enhanced display of video of interest to a user. One such application includes an interactive web searching application for browsing video content on the Internet and World Wide Web (WWW.) By combining visual relevance rank ranking with an interactive video search engine, a user can "see" inside videos to find content in a fast, efficient, and scalable way. Basing content search on visual identification, rather than text only, a vision-based video search engine provides more relevant results and a better experience to let users find and discover the videos they really want to watch].
Delgo does not appear to teach:
determining, based on a percentage and/or a time amount that a viewer has watched for each of the plurality of media segments, a relevance score associated with the first character image for each of the plurality of media segments including a first relevance score for a first media segment from the plurality of media segments, 
However, Taylor teaches in the same field of endeavor:
determining, based on a percentage and/or a time amount that a viewer has watched for each of the plurality of media segments, a relevance score associated with the first character image for each of the plurality of media segments including a first relevance score for a first media segment from the plurality of media segments [Para 0004 - a query including one or more keywords is received, and a content item relevant to the one or more keywords is identified. A video is selected from one or more videos associated with the content item; Para 0032 - The video can be selected from a group of videos based on quality scores associated with the videos as well as relevancy measures between the keywords used in a search query and the metadata associated with the videos; Para 0036 - a quality can be a score as measured by CTR, conversion rate, length of play, etc. In some implementations, the quality score can, for example, be based on the length of the video watched and/or number of times the video was viewed];
It would have been obvious to one of ordinary skill in art, having the teachings of Delgo and Taylor at the time of invention was made, to modify a system for performing a visual relevant rank subsequent search disclosed by Delgo to include the concept of video quality measures taught by Taylor to obtain a more robust search method to identify content satisfying search requirements and to enhance searching techniques related to video and multimedia content and objects [Delgo, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of video quality measures taught by Taylor to obtain a more robust search method to identify content satisfying search requirements and to enhance searching techniques related to video and multimedia content and objects [Delgo, Para 0003].

As to dependent claim 26, Delgo and Taylor teach the method of claim 21.  
Delgo further teaches: wherein the first character image is presented with a plurality of character images [Para 0117 - Each matching video may be represented by a characteristic of main thumbnail 342 and series of thumbnail images 344 from the video in the form of a filmstrip also called a "video summary."].

As to dependent claim 27, Delgo and Taylor teach the method of claim 26.  
Delgo further teaches: wherein the first character image and the plurality of character images are simultaneously presented [Fig. 3, 4 and 5].

As to dependent claim 28, Delgo and Taylor teach the method of claim 21.  
Delgo further teaches: wherein the delineating, tagging, and/or linking of the plurality of media segments is to a plurality of character images [Para 0087 - If these pictures already have tags associated to them these tags will appear in the blue links 322 beneath such picture (see, e.g., blue text located beneath respective thumbnails 321 of visual search area 320 in FIG. 3.) In case a picture has no tag associated to it yet, the same blue link will offer an on-the-spot `tag me` feature. Upon tagging any such picture, grouping of faces (or other objects) based on visual-similarity may be implemented in order to diffuse and apply the same tag to other appearances of the same face within the face strip].

As to dependent claim 29, Delgo and Taylor teach the method of claim 21.  
Delgo further teaches: wherein the selecting the first media segment is based on the first media segment having the highest relevance score to the first character image [Para 0057 - Representative pictures or frames for the highest visual relevance ranks may be automatically extracted and offered to the user as a thumbnail].

As to independent claims 30 and 39, the claims are substantially similar to claim 21 and are rejected on the same ground.

As to dependent claim 35, the claim is substantially similar to claim 26 and is rejected on the same ground.

As to dependent claim 36, the claim is substantially similar to claim 27 and is rejected on the same ground.

As to dependent claim 37, the claim is substantially similar to claim 28 and is rejected on the same ground.

As to dependent claim 38, the claim is substantially similar to claim 29 and is rejected on the same ground.

Claims 22-25, 31-34 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delgo  in view of Taylor, further in view of  Lopatecki et al. (US Patent Application Publication 2011/0225608; hereinafter Lopatecki).

As to dependent claim 22, Delgo and Taylor teach the method of claim 21.  
	Delo and Taylor do not appear to teach, but Lopatecki further teaches in the same field of endeavor: further comprising:
monitoring, after providing the first media segment for playback, the percentage and/or the time amount that the viewer watches the first media segment [Para 0028 - Monitoring viewer behavior by passive means is useful because users are not required to spend time rating a video clip, something which they are less likely to do. As such, many more viewers have their viewing behavior captured, and a larger amount of behavior information is collected, recorded, and processed than would be otherwise possible if only actively supplied information is used for this purpose, as suggested by the prior art]; and
adjusting, based on the monitoring the percentage and/or the time amount that the viewer watches the first media segment, the first relevance score. [Para 0030 - the invention comprises a method and/or an apparatus for monitoring and recording when a user interacts with a video player while watching a video clip online. Specifically, a data collection agent (DCA) is loaded to the player or to a web page that displays the video clip. The DCA collects detailed viewing information and periodically sends this information to a central server].
It would have been obvious to one of ordinary skill in art, having the teachings of Delgo, Taylor and Lopatecki at the time of invention was made, to modify a system for performing a visual relevant rank subsequent search disclosed by Delgo and video quality measures taught by Taylor to include the concept of video viewer targeting based on preference similarity taught by Lopatechi to enable presentation of a video clip to a potential viewer who has a high probability of viewing the clip [Lopatechi, Para 0014].
One of the ordinary skill in the art wanted to be motivated to include the concept of video viewer targeting based on preference similarity taught by Lopatechi to enable presentation of a video clip to a potential viewer who has a high probability of viewing the clip [Lopatechi, Para 0014].

As to dependent claim 23, Delgo, Taylor and Lopatecki teach the method of claim 22.  
Delgo further teaches: wherein the adjusting the first relevance score comprises increasing the first relevance score [Para 0040 - the method may further include ranking the objects and increasing a ranking of videos containing the ranked objects based on the rankings of the objects].

As to dependent claim 24, Delgo, Taylor and Lopatecki teach the method of claim 22.  
Delgo further teaches: wherein the adjusting the first relevance score comprises decreasing the first relevance score [Para 0018 - These less interesting frames may be ranked lower than the more interesting frames and/or have their ranking decreased].

As to dependent claim 25, Delgo, Taylor and Lopatecki teach the method of claim 22.  
Delgo further teaches: wherein the monitoring the percentage and/or the time amount that the viewer watches the first media segment comprises determining a correspondence of the first media segment to the first character image [Para 0017 - the method may include linking each of the thumbnails to a corresponding one of the scenes. According to an aspect of the invention, linking may be accomplished by providing a clickable hyperlink to the video and to a location in the video corresponding to start or other portion of the scene so that clicking on the link may initiate playing the video at the selected scene and/or specific frame within the scene].

As to dependent claims 31 and 40, the claims are substantially similar to claim 22 and are rejected on the same ground.

As to dependent claim 32, the claim is substantially similar to claim 23 and is rejected on the same ground.

As to dependent claim 33, the claim is substantially similar to claim 24 and is rejected on the same ground.

As to dependent claim 34, the claim is substantially similar to claim 25 and is rejected on the same ground.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berry (US Patent Application 2013/0166587) – teaches a system and method for navigating digital media assets including a navigation system configured to receive a search query in response to a user input and process the search query by applying the search query to a search index of digital media asset conventional and time-based metadata and determining search results of titles of and start points in time within digital media assets that satisfy the search query.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176